Citation Nr: 0209241	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  94-18 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile or other conveyance or 
specially adaptive equipment. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
peripheral neuropathy. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans 



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
REMAND

The veteran served on active duty from April 1941 to December 
1945.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico 
(hereinafter RO).  The Board notes parenthetically that the 
veteran's representative in presentations dated in May 2002 
and July 2002 listed issues that are not currently within the 
jurisdiction of the Board, and that the only issues properly 
on appeal are listed on the title page.  

In its September 1998 remand, the Board specifically directed 
the RO to complete a supplemental statement of the case after 
conducting the development and adjudication requested 
therein.  However, this was not accomplished by the RO.  
Under 38 C.F.R. § 19.31, a supplemental statement of the 
case, except for circumstances not pertinent to this case, 
must be issued following the development requested in a Board 
remand unless the Board indicates that a supplemental 
statement of the case is not required.  Such is also the case 
under recently promulgated amendments to 38 C.F.R. § 19.31.  
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002).  Given these 
provisions, and the fact that the Board is required to insure 
compliance with the instructions of it remands, the RO will 
be requested upon remand to complete a supplemental statement 
of the case.  Stegall v. West, 11 Vet. App. 268 (1998).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should again review the record and 
complete a supplemental case, to the 
extent the issues remain denied, 
addressing the issues of entitlement to a 
certificate of eligibility for financial 
assistance in acquiring an automobile or 
other conveyance or specially adaptive 
equipment and whether new and material 
evidence has been submitted to reopen a 
claim for entitlement to service 
connection for peripheral neuropathy.  
The veteran should given the opportunity 
to respond to the supplemental statement 
of the case. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


